DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statements submitted on 08 January 2021 and 18 May 2021 have been considered by the Examiner. 

Claim Objections
3. 	Claims 1-8 and 10-16 are objected to because of the following informalities. 
Claims 1-8 and 10-16 contain minor typographical and grammatical errors.  
Claim 1, line 2: The Examiner suggests changing “a proximal end a distal end” to “a proximal end, a distal end”. 
Claim 2, line 1: The Examiner suggests changing “The inflow cannula of Claim 1” to “The inflow cannula of claim 1”. 
Claim 3, line 1: The Examiner suggests changing “The inflow cannula of Claim 2” to “The inflow cannula of claim 2”. 
Claim 4, line 1: The Examiner suggests changing “The inflow cannula of Claim 3” to “The inflow cannula of claim 3”. 
Claim 5, line 1: The Examiner suggests changing “The inflow cannula of Claim 4” to “The inflow cannula of claim 4”.
Claim 6, line 1: The Examiner suggests changing “The inflow cannula of Claim 1” to “The inflow cannula of claim 1”.
Claim 7, line 1: The Examiner suggests changing “The inflow cannula of Claim 1” to “The inflow cannula of claim 1”.
Claim 8, line 1: The Examiner suggests changing “The inflow cannula of Claim 1” to “The inflow cannula of claim 1”.
Claim 10, line 1: The Examiner suggests changing “The pump of Claim 9” to “The pump of claim 9”. 
Claim 11, line 1: The Examiner suggests changing “The pump of claim 10” to “The pump of claim 10”. 
Claim 12, line 1: The Examiner suggests changing “The pump of claim 11” to “The pump of claim 11”. 
Claim 13, line 1: The Examiner suggests changing “The pump of Claim 12” to “The pump of claim 12”. 
Claim 14, line 1: The Examiner suggests changing “The pump of Claim 9” to “The pump of claim 9”. 
Claim 15, line 1: The Examiner suggests changing “The pump of Claim 9” to “The pump of claim 9”. 
Claim 16, line 1: The Examiner suggests changing “The pump of Claim 9” to “The pump of claim 9”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Casas (US 2019/0054221 A1) in view of Aber (US 2017/0266358 A1).
Regarding claim 1, Casas teaches an inflow cannula (inflow cannula 18 [0040, FIGS. 1-2]) for an implantable blood pump (blood pump 10 [0040, FIG. 1]) having an impeller defining a plurality of flow channels (impeller or rotor 32 has a plurality of flow channels [0041]), the inflow cannula including a proximal end (the proximal end 26 [FIG. 1, 0041]), and a distal end proximate the impeller (the distal end 28 is proximate to the chamber 20 which houses the impeller 32 [FIG. 1, 0041]).
Casas does not explicitly teach the distal end to include a protuberance extending outward from the inflow cannula. 
The prior art by Aber is analogous to Casas, as they both teach blood pumps that are positioned within the heart ([0037]). 
Aber teaches the distal end to include a protuberance extending outward from the inflow cannula (the protrusion 140 can extend outward with respect to any portion of the inflow housing 110 [0048-0049, 0051, FIG. 8B]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Casas’ distal section to comprise a protuberance, as taught by Aber. The advantage of such modification may allow the pump the be more secure within the housing (see paragraph [0012] by Aber).
Regarding claim 2, Casas in view of Aber suggests the inflow cannula of claim 1. Casas teaches wherein the inflow cannula includes a curved portion at the distal end (the distal end 28 has a curved portion [FIG. 2, see the annotated figure below]). 

    PNG
    media_image1.png
    1069
    996
    media_image1.png
    Greyscale

Casas and Aber do not explicitly teach wherein the protuberance is disposed on the curved portion.
The Examiner respectfully submits, as Casas teaches a curved portion ([see annotated figured above]) and Aber teaches a protuberance (protrusion 140 [0048-0049, 0051]), configuring the protuberance to be disposed on the curved portion would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 3, Casas in view of Aber suggests the inflow cannula of claim 2. Casas teaches wherein the inflow cannula includes a first portion (the first portion is considered to be on the side wall of the inner tube 18b [see annotated figure below]) and a second portion (the second portion is on the distal end 28 of the inner tube 18b [see the annotated figure below]), and wherein the curved portion is disposed between the first portion and the second portion ([see the annotated figure below]).

    PNG
    media_image2.png
    1069
    996
    media_image2.png
    Greyscale

Casas and Aber do not explicitly teach wherein the second portion is orthogonal to the first portion. 
The Examiner respectfully submits as, Casas teaches a first portion and a second portion ([see annotated figure above]), configuring the second portion to be orthogonal to the first portion would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 6, Casas in view of Aber suggests the inflow cannula of claim 1. Casas teaches wherein the inflow cannula includes an inner tube surrounded by an outer tube (inflow cannula 18 comprising an inner tube 18b and an outer tube 18a [0040, FIGS. 1-2]).
Casas and Aber do not explicitly teach wherein the protuberance is disposed on the inner tube.
The Examiner respectfully submits, as Casas teaches an inner tube (inner tube 18b [0040, FIGS. 1-2]) and Aber teaches a protuberance (protrusion 140 [0048-0049, 0051]), configuring the protuberance to be disposed on the inner tube would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 8, Casas in view of Aber suggests the inflow cannula of claim 1. Casas and Aber do not explicitly teach wherein the protuberance is bulbous in shape. 
The Examiner respectfully submits, as Aber teaches the use of a protuberance (protrusion 140 [0048-0049, 0051]), configuring the protuberance to have bulbous shape would be a matter of changing the shape of known element without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 

6. 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Casas in view of Aber, further in view of Tanaka et al. (US 2017/0143884 A1). 
	Regarding claim 4, Casas in view of Aber suggests the inflow cannula of claim 3. Casas and Aber do not explicitly teach wherein the protuberance extends at an oblique angle from the curved portion.
	The prior art by Tanaka is analogous to Casas, as they both teach blood pumps ([abstract]). 
	Tanaka teaches wherein the protuberance extends at an oblique angle from the curved portion (the protruding portion or protuberance 62 extends at an oblique angle [0047]. As stated previously in claim 2, the protuberance was modified or rearranged on the curved portion). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the protuberance suggested by Casas in view of Aber to extend at an oblique angle, as taught by Tanaka. The advantage of such modification may allow the blood to flow more smoothly throughout the housing (see paragraph [0047] by Tanaka). 
	Regarding claim 5, Casas in view of Aber and Tanaka suggests the inflow cannula of claim 4. Casas, Aber, and Tanaka do not explicitly teach wherein the protuberance extends in a direction toward the impeller.
	The Examiner respectfully submits, as Casas teaches an impeller (impeller or rotor 32 [0041]) and Aber teaches a protuberance (the protrusion 140 [0048-0049, 0051, FIG. 8B]), configuring the protuberance to extend in a direction towards the impeller would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 

7. 	Claims 7, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Casas in view of Aber, further in view of Molteni et al. (US 2019/0262518 A1). 
	Regarding claim 7, Casas in view of Aber suggests the inflow cannula of claim 1. Casas and Aber do not explicitly teach wherein the protuberance is configured to divert thrombus particles toward the plurality of flow channels.
	The prior art by Molteni is analogous to Casas, as they both teach cardiac pumps ([abstract]). 
	Molteni teaches wherein the protuberance is configured to divert thrombus particles to another feature of the cardiac pump (the projection is configured to prevent or treat a thrombus formation by diverting the flow of blood through the bearing assembly or another feature of the cardiac pump [0026, 0032, 0037, 0044]. Specifically, the projection causes a non-uniform pressure distribution to divert the flow of blood [0026, 0032, 0037, 0044]). 
	Molteni does not explicitly teach wherein the protuberance is configured to divert thrombus particles toward the plurality of flow channels. The Examiner respectfully submits that a person having ordinary skill in the art would have found it “obvious to try” to use Molteni’s projection to divert the thrombus particles toward the plurality the plurality of flow channels (MPEP 2143). This considered possible, as Molteni’s projection is configured to prevent or a treatment a thrombus formation by diverting the flow of blood through a bearing assembly or another feature of the cardiac pump ([0026, 0032, 0037, 0044]). The advantage of such modification would prevent flow stasis by pushing the thrombus formations through the flow channels. 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the protuberance suggested by Casas in view of Aber to divert thrombus formations or particles, as taught by Molteni. The advantage of such modification will prevent flow stasis or blockages within the blood pump (see paragraphs [0026, 0032, 0037, 0044] by Molteni). 
	Regarding claim 9, Casas teaches an implantable blood pump (blood pump 10 [abstract, 0040]), comprising: 
an inflow cannula (inflow cannula 18 [0040, FIGS. 1-2]) defining a proximal end (the proximal end 26 [FIG. 1, 0041]) and a distal end (the distal end 28 [FIG. 1, 0041]);
 an impeller proximate the distal end (the distal end 28 is proximate to the chamber 20 which houses the rotor or impeller 32 [FIG. 1, 0041]), the impeller defining a plurality of flow channels (the rotor or impeller 32 has a plurality of flow channels [0041]); and
Attorney Docket No. 21819H-1203U (A0003570US02) Casas does not explicitly teach the inflow cannula defining a protuberance at its distal end, the protuberance being configured to divert thrombus particles toward the plurality of flow channels.
The prior art by Aber is analogous to Casas, as they both teach blood pumps that are positioned within the heart ([0037]). 
Aber teaches the inflow cannula defining a protuberance at its distal end (the protrusion 140 can extend outward with respect to any portion of the inflow housing 110 [0048-0049, 0051, FIG. 8B]). 
	The prior art by Molteni is analogous to Casas, as they both teach cardiac pumps ([abstract]). 
	Molteni teaches wherein the protuberance is configured to divert thrombus particles to another feature of the cardiac pump (the projection is configured to prevent or treat a thrombus formation by diverting the flow of blood through the bearing assembly or another feature of the cardiac pump [0026, 0032, 0037, 0044]. Specifically, the projection causes a non-uniform pressure distribution to divert the flow of blood [0026, 0032, 0037, 0044]). 
	Molteni does not explicitly teach wherein the protuberance is configured to divert thrombus particles toward the plurality of flow channels. The Examiner respectfully submits that a person having ordinary skill in the art would have found it “obvious to try” to use Molteni’s projection to divert the thrombus particles toward the plurality the plurality of flow channels (MPEP 2143). This considered possible, as Molteni’s projection is configured to prevent or a treatment a thrombus formation by diverting the flow of blood through a bearing assembly or another feature of the cardiac pump ([0026, 0032, 0037, 0044]). The advantage of such modification would prevent flow stasis by pushing the thrombus formations through the flow channels. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Casas’ distal section to comprise a protuberance, as taught by Aber. The advantage of such modification may allow the pump the be more secure within the housing (see paragraph [0012] by Aber).
Furthermore, it would have been obvious to modify the protuberance suggested by Casas in view of Aber to divert thrombus formations or particles, as taught by Molteni. The advantage of such modification will prevent flow stasis or blockages within the blood pump (see paragraphs [0026, 0032, 0037, 0044] by Molteni). 
Regarding claim 10, Casas in view of Aber and Molteni suggests the pump of claim 9. Casas teaches wherein the inflow cannula includes a curved portion at the distal end (the distal end 28 has a curved portion [FIG. 2, see annotated figure below]). 

    PNG
    media_image1.png
    1069
    996
    media_image1.png
    Greyscale

Casas and Aber do not explicitly teach wherein the protuberance is disposed on the curved portion.
The Examiner respectfully submits, as Casas teaches a curved portion ([see annotated figured above]) and Aber teaches a protuberance (protrusion 140 [0048-0049, 0051]), configuring the protuberance to be disposed on the curved portion would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 11, Casas in view of Aber and Molteni suggests the pump of claim 10. Casas teaches wherein the inflow cannula includes a first portion (the first portion is considered to be on the side wall of the inner tube 18b [see annotated figure below]) and a second portion (the second portion is on the distal end 28 of the inner tube 18b [see the annotated figure below]), and wherein the curved portion is disposed between the first portion and the second portion ([see the annotated figure below]).

    PNG
    media_image2.png
    1069
    996
    media_image2.png
    Greyscale

Casas, Aber, and Molteni do not explicitly teach wherein the second portion is orthogonal to the first portion. 
The Examiner respectfully submits as, Casas teaches a first portion and a second portion, configuring the second portion to be orthogonal to the first portion would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 14, Casas in view of Aber and Molteni suggests the pump of claim 9. Casas, Aber, and Molteni do not explicitly teach wherein the protuberance extends in a direction toward the impeller.
The Examiner respectfully submits, as Casas teaches an impeller (impeller or rotor 32 [0041]) and Aber teaches a protuberance (the protrusion 140 [0048-0049, 0051, FIG. 8B]), configuring the protuberance to extend in a direction towards the impeller would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 15, Casas in view of Aber and Molteni suggests the pump of claim 9. Casas teaches wherein the inflow cannula includes an inner tube surrounded by an outer tube (inflow cannula 18 comprising an inner tube 18b and an outer tube 18a [0040, FIGS. 1-2]).
Casas, Aber, and Molteni do not explicitly teach wherein the protuberance is disposed on the inner tube.
The Examiner respectfully submits, as Casas teaches an inner tube (inner tube 18b [0040, FIGS. 1-2]) and Aber teaches a protuberance (protrusion 140 [0048-0049, 0051]), configuring the protuberance to be disposed on the inner tube would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 16, Casas in view of Aber and Molteni suggests the pump of claim 9. Casas, Aber, and Molteni do not explicitly teach wherein the protuberance is bulbous in shape.
The Examiner respectfully submits, as Aber teaches the use of a protuberance (protrusion 140 [0048-0049, 0051]), configuring the protuberance to have bulbous shape would be a matter of changing the shape of known element without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 

8. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Casas in view of Aber and Molteni et al, further in view of Foster (US 2015/0285258 A1).
Regarding claim 12, Casas in view of Aber and Molteni suggests the pump of claim 12. Casas, Aber, and Molteni do not explicitly teach wherein the impeller defines a shroud relief, and wherein the protuberance extends toward the shroud relief.
The prior art by Foster is analogous to Casas, as they both teach blood pumps for the heart ([abstract]). 
Foster teaches wherein the impeller defines a shroud relief (impeller 20 comprises a shroud relief 24 [0046, 0055-0056]). 
The Examiner respectfully submits, as Aber teaches a protuberance (protrusion 140 [0048-0049, 0051]) and Foster teaches a shroud relief (shroud relief 24 [0046, 0055-0056]), configuring the protuberance to extend in the direction of the shroud relief would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the impeller suggested by Casas in view of Aber and Molteni with a shroud, as taught by Foster. The advantage of such modification will allow the blood to flow smoothly, thus preventing the formation of a thrombus (see paragraph [0056] by Foster). 

9. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Casas in view of Aber, Molteni et al, Foster, and further in view of Tanaka et al. 
Regarding claim 13, Casas in view of Aber, Molteni, and Foster suggests the pump of claim 12. Casas, Aber, Molteni, and Foster do not explicitly teach wherein the protuberance extends at an oblique angle from the curved portion.
The prior art by Tanaka is analogous to Casas, as they both teach blood pumps ([abstract]). 
Tanaka teaches wherein the protuberance extends at an oblique angle from the curved portion (the protruding portion or protuberance 62 extends at an oblique angle [0047]. As stated previously in claim 10, the protuberance was modified or rearranged on the curved portion). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the protuberance suggested by Casas in view of Aber, Molteni, and Foster to extend at an oblique angle, as taught by Tanaka. The advantage of such modification may allow the blood to flow more smoothly throughout the housing (see paragraph [0047] by Tanaka). 

10. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Casas in view Foster, Aber, Tanaka et al., and Molteni et al.
Regarding claim 17, Casas teaches an implantable blood pump (blood pump 10 [abstract, 0040]), comprising:
 an inflow cannula (inflow cannula 18 [0040, FIGS. 1-2]) defining a proximal end (proximal end 26 [0041, FIGS. 1-2]) and a distal end (distal end 28 [0041, FIGS. 1-2]), the inflow cannula defining an inner tube and an outer tube (inner tube 18b and outer tube 18a [0040, FIGS. 1-2]), the inner tube defining a first portion ([see annotated figure below]), a second portion ([see the annotated figure below]), and a curved portion ([see annotated figure below]), the curved portion being disposed at the distal end of the inner tube between the first portion and the second portion (the curved portion is disposed at the distal end 28 of the inner tube 18b [FIG. 2]. Furthermore, the curved portion is located between the first portion and the second portion [see annotated figure below]);

    PNG
    media_image2.png
    1069
    996
    media_image2.png
    Greyscale

Attorney Docket No. 21819H-1203U (A0003570US02) an impeller proximate the distal end (the distal end 28 is proximate to the chamber 20 which houses the rotor or impeller 32 [FIG. 1, 0041]), the impeller defining a plurality of flow channels (impeller or rotor 32 has a plurality of flow channels [0041]).
Casas does not explicitly teach wherein the second portion is orthogonal to the first portion. 
The Examiner respectfully submits, as Casas teaches a first portion and a second portion ([see annotated figure above]), configuring the second portion to be orthogonal to the first portion would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Casas does not explicitly teach the impeller defining a shroud relief; and 
the inflow cannula defining a protuberance at its distal end extending from the curved portion at an oblique angle toward the shroud relief, the protuberance being configured to divert thrombus particles toward the plurality of flow channels.
The prior art by Foster is analogous to Casas, as they both teach blood pumps for the heart ([abstract]). 
Foster teaches wherein the impeller defines a shroud relief (impeller 20 comprises a shroud relief 24 [0046, 0055-0056]). 
The prior art by Aber is analogous to Casas, as they both teach blood pumps that are positioned within the heart ([0037]). 
Aber teaches the inflow cannula defining a protuberance at its distal end (the protrusion 140 can extend outward with respect to any portion of the inflow housing 110 [0048-0049, 0051, FIG. 8B]). 
Aber does not explicitly teach the protuberance to extends from the curved portion toward the shroud relief. 
The Examiner respectfully submits, as Casas teaches a curved portion ([see the annotated figure above]) and Foster teaches a shroud relief (shroud relief 24 [0046, 0055-0056]), configuring Aber’s protuberance to extend from the curved portion toward the shroud relief would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
The prior art by Tanaka is analogous to Casas, as they both teach blood pumps ([abstract]). 
Tanaka teaches wherein the protuberance extends at an oblique angle from the curved portion (the protruding portion or protuberance 62 extends at an oblique angle [0047]. As stated above, the protuberance was modified or rearranged on the curved portion). 
The prior art by Molteni is analogous to Casas, as they both teach cardiac pumps ([abstract]). 
	Molteni teaches wherein the protuberance is configured to divert thrombus particles to another feature of the cardiac pump (the projection is configured to prevent or treat a thrombus formation by diverting the flow of blood through the bearing assembly or another feature of the cardiac pump [0026, 0032, 0037, 0044]. Specifically, the projection causes a non-uniform pressure distribution to divert the flow of blood [0026, 0032, 0037, 0044]). 
	Molteni does not explicitly teach wherein the protuberance is configured to divert thrombus particles toward the plurality of flow channels. The Examiner respectfully submits that a person having ordinary skill in the art would have found it “obvious to try” to use Molteni’s projection to divert the thrombus particles toward the plurality the plurality of flow channels (MPEP 2143). This considered possible, as Molteni’s projection is configured to prevent or a treatment a thrombus formation by diverting the flow of blood through a bearing assembly or another feature of the cardiac pump ([0026, 0032, 0037, 0044]). The advantage of such modification would prevent flow stasis by pushing the thrombus formations through the flow channels. 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the Casas’ impeller with a shroud, as taught by Foster. The advantage of such modification will allow the blood to flow smoothly, thus preventing the formation of a thrombus (see paragraph [0056] by Foster). Furthermore, it would have been obvious to modify the distal section suggested by Casas in view of Foster to comprise a protuberance, as taught by Aber. The advantage of such modification may allow the pump the be more secure within the housing (see paragraph [0012] by Aber). Additionally, it would have been obvious to modify the protuberance suggested by Casas in view of Foster and Aber to extend at an oblique angle, as taught by Tanaka. The advantage of such modification will improve the blood flow throughout the housing (see paragraph [0047] by Tanaka). Lastly, it would have been obvious to modify the protuberance suggested by Casas in view of Foster, Aber, and Tanaka to divert thrombus formations or particles, as taught by Molteni. The advantage of such modification will prevent flow stasis or blockages within the blood pump (see paragraphs [0026, 0032, 0037, 0044] by Molteni). 

Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792